Citation Nr: 1224564	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  05-40 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiac disability, to include post-operative aortic valve replacement with subacute bacterial endocarditis and congestive heart failure, claimed as secondary to ionizing radiation.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for post-operative aortic valve replacement with subacute bacterial endocarditis and congestive heart failure.  In March 2003, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2003.

In an April 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for post-operative aortic valve replacement with subacute bacterial endocarditis and congestive heart failure.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court issued an order granting an October 2009 joint motion for remand (JMR), vacating and remanding the April 2008 Board decision.

In November 2010, the Board remanded the Veteran's claim of entitlement to service connection for post-operative aortic valve replacement with subacute bacterial endocarditis and congestive heart failure to the RO for further evidentiary development, including obtaining Social Security Administration (SSA) records, attempting to obtain the Veteran's service treatment records, attempting to verify whether the Veteran was exposed to ionizing radiation, and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO obtained the Veteran's SSA records.  Additionally, a December 2010 response from the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records could not be located and a January 2011 letter from the Naval Dosimetry Center indicated that there was no evidence that the Veteran was exposed to ionizing radiation in service.  Finally, the RO afforded the Veteran a VA examination to address the etiology of his heart condition in April 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The appeal is REMANDED to the VA RO in St. Petersburg, Florida.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of his claim of entitlement to service connection for a cardiac disability, to include post-operative aortic valve replacement with subacute bacterial endocarditis and congestive heart failure, claimed as secondary to ionizing radiation.

In May 2012, the Veteran's attorney submitted VA treatment records relating to the Veteran's cardiac disability and personnel records.  Although the majority of the VA treatment records and the personnel records have been reviewed by the agency of original jurisdiction (AOJ), May 1998 VA treatment records relating to the heart have not been reviewed by the AOJ.  This evidence, though pertinent to the Veteran's claim, has not been considered by the AOJ and was submitted without a waiver of the AOJ's initial consideration of this evidence.  In these circumstances, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Review the newly submitted evidence in the Veteran's claims file and complete any additional development deemed necessary.

2.  After completing the above action, the Veteran's claim of entitlement to service connection for a cardiac disability, to include post-operative aortic valve replacement with subacute bacterial endocarditis and congestive heart failure, claimed as secondary to ionizing radiation, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



